Citation Nr: 0416442	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-03 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the hands. 

2.  Entitlement to service connection for residuals of a left 
foot injury.

3.  Entitlement to service connection for degenerative 
arthritis of the knees.

4.  Entitlement to service connection for residuals of a 
right wrist sprain.

5.  Entitlement to service connection for an upper 
respiratory infection, chronic sinusitis and rhinitis.

6.  Entitlement to service connection for a skin disorder, to 
include seborrheic dermatitis, dry skin and a facial rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1972, and had additional service with the U.S. Air Force 
Reserves from 1972 to 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.  

This decision will address the issue of entitlement to 
service connection for degenerative joint disease of the 
hands.  The remaining issues are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate the claim of entitlement to service connection 
for degenerative joint disease of the hands, and has obtained 
and fully developed all evidence necessary for the equitable 
disposition of this claim.  

2.  There is no medical evidence that the veteran has a 
current disability involving either hand. 


CONCLUSION OF LAW

Degenerative arthritis of the hands was not incurred in or 
aggravated by active service, may not be presumed to have 
been so incurred, and was not incurred in or aggravated 
during a period of active duty for training or inactive duty 
training.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for degenerative 
joint disease of the hands.  In the interest of clarity, the 
Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of a rating 
decision dated in February 2002, a statement of the case 
issued in February 2003, as well as a May 2001 letter by the 
RO.

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to prevail.  In the statement of the 
case, the RO notified the veteran of all regulations 
pertinent to his claims, including the VCAA, informed him of 
the reasons for the denial, and provided him with additional 
opportunity to present evidence and argument.  In addition, 
the RO advised the veteran in its May 2001 letter of the 
respective duties of the VA and of the veteran in obtaining 
that evidence.  This letter was provided to the veteran 
before the RO denied his claim in February 2002.  Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (holding that a VCAA 
notice, as required by 38 U.S.C.A.       § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  Therefore, the Board 
finds that the rating decision, the statement of the case, 
and the notification letter provided by the RO specifically 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal.  At a 
December 2003 hearing, the veteran indicted that he had 
additional private medical records in his possession which 
had not been associated with the claims file.  On the 
following day, the veteran submitted these medical records 
with a written waiver of RO consideration.  Thus, the Board 
may adjudicate the issue on appeal with consideration of the 
newly submitted evidence.  As will be discussed below, the 
Board also finds that a VA examination is not necessary to 
determine whether the veteran has a bilateral hand disability 
as a result of service.  Accordingly, the Board finds that no 
further action on this issue is necessary to meet the 
requirements of the VCAA. 

II.  Discussion

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Certain chronic disabilities including, arthritis, are 
presumed to have been incurred in or aggravated by active 
service if they become manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ."  38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 
3.1(d) (2003).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(23), (24) (West 
2002); 38 C.F.R. § 3.6(a), (d) (2003).

Turning to the facts of this case, the Board notes that there 
is simply no evidence that the veteran suffers from a 
disability involving either hand.  In this regard, the 
veteran's service medical records from his period of active 
duty service as well as his service with the Air Force 
Reserves make no reference to a chronic disability involving 
either hand.  The veteran was afforded VA examinations in 
October and November 2001, at which time no complaints 
involving either hand were reported.  The November 2001 
examination report specifically noted that the veteran had 
full range of motion of all joints.  Thus, no diagnosis 
involving either hand was provided.  The Board also reviewed 
VA outpatient treatment records dated from November 2000 to 
May 2001, as well as private treatment records submitted 
following his hearing, none of which mentioned a chronic 
disability involving either hand.

In Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997), the Court held that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability.  
Since there is no evidence that the veteran suffers from a 
current disability involving either hand, his claim for 
service connection for degenerative joint disease of the 
hands must be denied.  See also Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).  

The only evidence in support of the veteran's claim are his 
own lay statements, including testimony provided at a 
December 2003 hearing before the undersigned Veterans Law 
Judge.  However, the Board notes that where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render a diagnosis concerning an 
orthopedic disability, his lay statements are of no probative 
value in this regard.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

Thus, there is no medical evidence to indicate that the 
veteran has a current disability involving either hand.  The 
Board finds that a VA examination is not necessary with 
respect to this issue.  The VCAA states that VA shall provide 
a medical examination when such examination may substantiate 
entitlement to the benefits sought.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this case, even assuming that the veteran has a 
hand disability, there is no evidence that the veteran had 
any problems with either hand in service.  An examiner, 
therefore, could do no more than review the claims file and 
record the veteran's history, since there is no evidence of 
any hand problems in the service medical records.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for degenerative joint disease of the hands.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the appeal 
is denied.


ORDER

Service connection for degenerative joint disease of the 
hands is denied.


REMAND

The veteran is seeking service connection for (1) residuals 
of a left foot injury; (2) degenerative arthritis of the 
knees; (3) residuals of a right wrist sprain; (4) an upper 
respiratory infection, chronic sinusitis and rhinitis; and 
(5) a skin disorder, to include seborrheic dermatitis, dry 
skin and a facial rash.  Unfortunately, the Board finds that 
additional medical development is needed before it can 
adjudicate these claims. 

The veteran's service medical records from his period of 
active duty service and from his Reserve service show that he 
was treated for a left foot injury, knee pain, a fracture of 
the right navicular bone, upper respiratory infections, 
sinusitis, rhinitis, as well as a skin disorder, to include 
dry skin and a facial rash.  Medical evidence also shows that 
he currently suffers from a left foot disability; 
degenerative arthritis of the knees, an upper respiratory 
infection, chronic sinusitis and rhinitis; as well as a skin 
disorder, to include seborrheic dermatitis, dry skin and a 
facial rash.  

However, the veteran has not been afforded appropriate VA 
examinations to determine whether any of his current 
disabilities had their onset in active duty or while serving 
with the U.S. Air Force Reserves.  Therefore, further medical 
development is needed before the Board can adjudicate these 
claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should ensure that official 
verification of all periods of the 
veteran's active duty, and all periods of 
active duty for training and inactive 
duty training is of record.  The RO 
should ensure that such information is 
made available to the VA examiner who is 
requested to examine the veteran pursuant 
to number 2, below.

2.  The veteran should be afforded an 
orthopedic examination to determine 
whether he has disabilities involving his 
left foot, knees, and right wrist as a 
result of service.  The examiner should 
review the claims folder, especially the 
veteran's service medical records.  
Following an examination and a review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran suffers from a 
left foot disability, a right and/or left 
knee disability, or a right wrist 
disability as a result of service.  The 
examiner should comment on the veteran's 
service medical records showing treatment 
for a left foot injury, a fracture of the 
right navicular bone, and bilateral knee 
pain.  A complete rationale for any 
opinion expressed must be provided.

2.  The veteran should be afforded a VA 
dermatological examination to determine 
whether he suffers from a skin disorder 
as a result of service.  The examiner 
should review the claims folder, 
especially the veteran's service medical 
records.  Following an examination and a 
review of the record, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran 
suffers from a skin disorder, to include 
seborrheic dermatitis, dry skin and a 
facial rash, as a result of service.  The 
examiner should comment on the veteran's 
treatment in service for dry skin, 
seborrheic dermatitis and a facial rash.  
A complete rationale for any opinion 
expressed must be provided.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
whether he suffers from a disability 
involving an upper respiratory infection, 
chronic sinusitis and rhinitis as a 
result of service.  The examiner should 
review the claims folder, especially the 
veteran's service medical records.  
Following an examination and a review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran suffers from an 
upper respiratory infection, chronic 
sinusitis and rhinitis as a result of 
service.  The examiner should comment on 
the veteran's treatment for these 
problems in service.  A complete 
rationale for any opinion expressed must 
be provided.

4.  Thereafter, the RO must review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this Remand.  If not, the 
RO should implement corrective 
procedures.  The RO should also review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000 (VCAA) if any 
further evidence or information is made a 
part of the record pursuant to this 
remand.

5.  The RO should then readjudicate the 
issues on appeal.  If any of the benefits 
sought on appeal continue to be denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case, which includes a summary of 
additional evidence submitted and the 
reasons for the decision.  The veteran 
and his representative must then be 
afforded an appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he 


desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



